Title: [Diary entry: 30 August 1781]
From: Washington, George
To: 

30th. As our intentions could be concealed one March more (under the idea of Marching to Sandy hook to facilitate the entrance of the French fleet within the Bay), the whole Army was put in motion in three columns—the left consisted of the light Infantry, first York Regiment, and the Regiment of Rhode Island—the Middle column consisted of the Parke Stores & Baggage

   

—Lambs Regt. of Artillery—Hazens & the Corps of Sappers & Miners—the right column consisted of the whole French army, Baggage Stores &ca. This last was to march by the rout of Morristown—Bullions Tavern—Somerset C[our]t House & Princeton. The middl. was to go by Bound brooke to Somerset &ca. and the left to proceed by the way of Brunswick to Trenton, to which place the whole were to March Transports being ordered to meet them there. I set out myself for Philadelphia to arrange matters there—provide Vessels & hasten the transportation of the Ordnance Stores, &ca.—directing before I set out, the secd. York Regiment (which had not all arrived from Albany before we left Kings ferry) to follow with the Boats—Intrenching Tools &ca. the French Rear to Trenton.